Citation Nr: 0314643	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  95-20 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to service connection for irritable bowel 
syndrome.

5.  Entitlement to service connection for osteoporosis as 
secondary to service-connected residuals of hysterectomy.

6.  Entitlement to an initial compensable evaluation for 
fibrocystic breast disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to May 
1980 and from February to October 1991, with additional 
service with the U.S. Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1995, May 1996, and 
December 1996 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).
The Board observes that, during the course of this appeal, 
the veteran was awarded a total disability evaluation based 
on individual unemployability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no evidence of a current heart 
disorder related to the veteran's period of active service.

3.  The medical evidence shows that the veteran's current 
back disability is not related to her period of active 
service.

4.  The record shows that the veteran's varicose veins were 
present during and after active service.

5.  The record contains no evidence that any current 
irritable bowel syndrome is related to the veteran's period 
of active service.

6.  The record contains no evidence that any current 
osteoporosis is related to the veteran's service-connected 
hysterectomy.

7.  The veteran's fibrocystic breast disease is productive of 
painful and tender breast tissue.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.303, 3.304 (2002).

2.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.303, 3.304 (2002).

3.  Varicose veins were incurred in active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 3.304 
(2002).

4.  Irritable bowel syndrome was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 3.303, 3.304 (2002).

5.  Osteoporosis is not proximately due to, or aggravated by, 
the service-connected hysterectomy.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 3.303, 3.304 (2002).

6.  The criteria for a 10 percent disability evaluation for 
fibrocystic breast disease have been met.  38 U.S.C.A. 
§ 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.116, Diagnostic Code 
7628 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate her claims by 
means of the January 1995, May 1996, and December 1996 rating 
decisions, the April 1995, August 1996, and February 1997 
Statements of the Case, and the June 1996 and January 1999 
Supplemental Statements of the Case.

In the rating decisions, the veteran was informed of the 
basis for the denial of her claim and of the type of evidence 
that she needed to submit to substantiate her claims.  In the 
Statements of the Case and Supplemental Statements of the 
Case, the RO notified the veteran of all regulations 
pertinent to her claims, informed her of the reasons for the 
denials, and provided her with additional opportunity to 
present evidence and argument in support of her claims.  
Therefore, the Board finds that the rating decisions, 
Statements of the Case, Supplemental Statements of the Case, 
and related letters provided to the veteran specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered service medical records, Army Reserve medical 
records, VA clinical records, and private medical records.  
The veteran was afforded several VA examinations, and she did 
not request a personal hearing.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA.  

I.	Service Connection

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2002).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6(a) (2002).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2002).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2002).  
In addition, when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

A.  Heart disorder

The veteran believes that she incurred a heart disorder, 
manifested by a heart murmur, due to stress from military 
service in the Persian Gulf.  The service medical records 
include an October 1991 evaluation for a systolic murmur.  
The veteran denied any cardiac symptoms including chest pain, 
dyspnea, syncope, or palpitations.  The EKG was normal and 
the veteran was assessed with probable systolic ejection 
murmur.  A Statement of Medical Examination dated January 
1992 reported that a heart murmur had been detected while the 
veteran was serving in Operation Desert Shield and Storm 
during her September 1991 demobilization examination.

At a May 1994 VA examination, the veteran reported no current 
symptoms and the cardiac examination was negative except for 
a systolic non-radiating murmur.  The chest x-ray was within 
normal limits and the veteran was diagnosed with a functional 
heart murmur.  At July 1994 and November 1995 VA 
examinations, a history of functional heart murmur was noted. 

At an April 1996 VA examination, the physical examination was 
entirely normal and no murmur was appreciable.  The veteran 
was diagnosed with history of heart murmur; normal 
examination at this time.  A VA echocardiogram performed at 
that time found normal overall left ventricular systolic 
function.  At the January 2001 VA examination, no murmur was 
appreciated.

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for a heart disorder.  While a heart murmur was detected 
during active service, the record contains no evidence of any 
disability due to the murmur.  In fact, the record is devoid 
of any symptoms or objective findings of a heart disorder.  
In the absence of a current disability, service connection 
may not be granted.  In conclusion, the Board notes that the 
veteran has been granted service connection for an anxiety 
disorder that includes heart palpitations.

B.  Back disability

The veteran contends that she injured her back in April 1988 
while on inactive duty training due to carrying a heavy 
backpack.  However, she admits that she did not receive 
medical treatment at that time.  She also claims that she 
injured her back in January and February 1996 during inactive 
duty training.  On those occasions, she claims that she 
experienced tingling and numbness of the lower extremities 
and back pain.  

The service medical records show that, in September 1976, the 
veteran complained of recent low back pain and swelling.  The 
symptoms were currently not present, and the veteran had a 
normal lumbosacral examination.  She was assessed with muscle 
strain versus spur.  A September 1986 Army Reserve medical 
examination noted a history of low back pain but made no 
objective findings.  Records from the Army Reserve show that 
the veteran experienced shortness of breath, chest pain, and 
weakness while climbing hills in April 1988.  No back 
symptoms were noted.

During a May 1994 VA examination, the veteran reported 
soreness of her back upon arising since her hysterectomy the 
previous year.  The x-ray report was normal and she was 
diagnosed with muscle strain.  Various private and VA 
treatment records, as well as the veteran's own statements, 
document that she sustained a back injury in July 1995 while 
working at the U.S. Postal Service.  A CT scan performed in 
August 1995 at the VA identified a herniated disc at L5-S1 
and degenerative changes.  The x-ray report showed abnormal 
alignment of the lumbosacral spine compatible with muscle 
spasm or strain.

A September 1995 letter from Gary E. Kraus, M.D., stated that 
the veteran began to have low back pain nine months earlier 
after lifting heavy objects at work.  He discussed her 
examination findings and diagnosis.  At a November 1995 Army 
Reserve examination, it was noted that the veteran had a 
well-documented herniated nucleus pulposus at L5-S1 and low 
back pain.  Records from Miami Valley Hospital show that the 
veteran was seen in April 1996 for low back pain due to heavy 
lifting at work.  She was assessed with lumbosacral strain.

VA treatment records show that the veteran was followed for 
degenerative disc disease and herniated nucleus pulposus from 
August 1995 through May 1996.  The veteran reported onset of 
low back pain due to the injury sustained in July 1995.  In 
May 1996, the veteran reported acute low back pain after Army 
Reserve duty in January and February of that year.  

Private and VA treatment records confirm that the veteran 
sustained a cervical spine injury in October 1996 while 
working at the U.S. Postal Service.  In a January 1997 
letter, German V. Prada, M.D., wrote that the veteran's 
symptoms of anxiety and depression had worsened since July 
1995 when she sustained an injury at her post office job.  
The veteran was reinjured in October 1996 when a shelving 
unit fell on her and caused a cervical sprain.  

At an October 1998 VA examination, the veteran reported 
multiple injuries to her musculoskeletal system while working 
at the post office.  She had a cervical spine injury due to a 
falling object and a low back injury and herniated disc due 
to heavy lifting.  The veteran was diagnosed with osteopenia 
with degenerative changes of the cervical and lumbar spines.  
This diagnosis was confirmed by x-ray.  Records from the 
Office of Workers' Compensation Programs confirm that the 
veteran sustained back injuries during her employment with 
the U.S. Postal Service in 1995 and 1996.

Records from Rudolf A. Hofmann, M.D., show that the veteran 
was treated in April 1998 for ongoing neck pain due to a work 
injury in October 1996.  She was assessed with chronic 
cervical sprain associated with degenerative cervical disc 
disease.  In March 1999, the veteran reported another work 
injury of the thoracic and lumbar spine in December 1999.  
She was assessed with lumbar sprain.  The veteran continued 
to be followed through April 2001 for history of herniated 
disc of the lumbar spine, neck symptoms, osteopenia, and 
degenerative changes of the low back.

At a January 2001 VA examination, the examiner noted painful 
motion and tenderness of the low back.  The x-ray of the 
lumbosacral spine found apophyseal joint arthropathy at L5-S1 
and osteopenia and spurs suggesting degenerative change of 
the lower dorsal region.  The veteran was diagnosed with 
chronic degenerative disease of the low back and neck.  

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for a back disability.  The medical evidence clearly shows 
that the veteran sustained an initial back injury at her 
place of employment in July 1995, and that she thereafter 
sustained additional injuries while at work.  The records 
contain no evidence of a back injury sustained during service 
with the Army Reserve, and no evidence of any chronic back 
disability prior to the July 1995 injury.  The treatment 
records and diagnostic findings relate solely to the back 
injuries that the veteran has incurred since 1995.  
Accordingly, no medical evidence relates the veteran's 
current back disability to active service and the appeal is 
denied.

C.  Varicose veins

The veteran alleges that she has varicose veins that were 
diagnosed in service.  The service medical records include a 
March 1977 entry that noted the presence of varicose veins of 
both feet.  The separation examination of March 1980 was 
negative for any relevant abnormality.  

At an April 1996 VA examination, the veteran reported a 
diagnosis of varicose veins in 1976 or 1977 due to wearing 
Army boots.  She currently complained of increased pain due 
to the varicose veins.  Physical examination found 
superficial varicosities around the ankles and some 
varicosities in the popliteal region.  The examination 
elicited no symptoms due to the varicosities.  The veteran 
was diagnosed with superficial varicosities with extension 
and increasing pain.  

Records from Dr. Hofmann show that lower extremity varicose 
veins were observed in April 1998.  The remainder of the VA 
examinations and the medical evidence of record contain no 
findings of varicose veins.  At the January 2001 VA 
examination, the examiner stated that no varicose veins were 
present.

In this matter, the Board finds that the medical evidence is, 
at least, in relative equipoise.  Therefore, the veteran is 
afforded the benefit of the doubt and service connection is 
warranted.  See 38 U.S.C.A. § 5107(b).  The Board observes 
that varicose veins are incurable irrespective of the method 
of treatment.  See The Merck Manual of Diagnosis and Therapy 
571 (15th edition 1987).  Accordingly, the Board finds that 
the veteran's diagnoses of varicose veins, including the 
diagnosis rendered during active service, are sufficient to 
establish a current disability that originated during active 
service.  The appeal is granted.



D.  Irritable bowel syndrome.

The veteran claims that she has had continuous symptoms of 
irritable bowel syndrome since active service.  The service 
medical records show that the veteran complained of nausea, 
diarrhea, vomiting, and abdominal pain for one day in 
November 1975.  She was assessed with gastrointestinal virus.  
In July 1977, the veteran was assessed with simple diarrhea.  
In October 1978, the veteran complained of diarrhea after 
eating mess hall food.  Physical examination was negative and 
she was advised to eat separate rations.  She was assessed 
with irritable bowel symptoms when eating mess hall food.  
The separation examination of March 1980 was negative for any 
gastrointestinal disability.

VA treatment records show that the veteran presented with 
diarrhea, nausea and vomiting in November 1995.  At a 
September 1996 VA intestinal examination, the veteran claimed 
that she had been diagnosed with irritable bowel syndrome in 
1977.  She now complained of chronic diarrhea and episodes of 
constipation, as well as nausea, severe abdominal cramping, 
and occasional episodes of bowel incontinence.  She was 
assessed with irritable bowel syndrome.  

At the rectal examination that same month, the veteran 
reported weight loss in service due to diarrhea and being 
placed on a restrictive diet.  The chronic diarrhea had 
continued and she later developed hemorrhoids and an anal 
fissure.  She also had symptoms of rectal bleeding, severe 
cramping, and some incontinence and fecal leakage.  Physical 
examination found a small anal tag but no active hemorrhoids.  
The veteran was diagnosed with irritable bowel syndrome and 
hemorrhoids per history.  A colon barium enema found no 
lesions in the colon and an unremarkable barium enema 
examination.

The remainder of the private and VA medical records 
associated with the claims file, including the January 2001 
VA examination, contain normal abdominal findings.

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for irritable bowel syndrome.  No medical evidence relates 
any current irritable bowel syndrome to the veteran's period 
of active service.  The record contains no evidence that the 
veteran's episodes of epigastric distress in service were 
other than acute.  While the veteran claims that she had 
ongoing symptomatology following her discharge from active 
service, she has submitted no medical evidence of continuity 
or chronicity of symptoms.  Rather, the first record of 
treatment is nearly twenty years following the veteran's 
discharge from service.  Accordingly, service connection is 
denied.

E.  Osteoporosis

The veteran claims that she developed osteoporosis in her 
back due to lack of estrogen caused by her service-connected 
hysterectomy.  At an April 1996 VA examination, the veteran 
reported a history of osteoporosis.  She stated that she had 
one ovary remaining after her hysterectomy in 1993.  She had 
no current symptoms in relation to her osteoporosis and the 
physical examination was negative.  The veteran was diagnosed 
with osteoporosis; however, the examiner commented that 
osteoporosis was often secondary to a decrease in estrogen 
and that the remaining ovary should supply adequate estrogen. 

Records from Miami Valley Hospital show that the veteran 
underwent the removal of her remaining ovary in January 1998.  
The treatment records of Anthony F. Lugo, M.D., show that the 
veteran was followed from October 1997 through January 2001 
for routine gynecological care and that she was placed on 
hormone replacement therapy.  At the January 2001 VA 
examination, the examiner noted that the veteran now needed 
Premarin because she had no ovaries.  

The VA treatment records refer to a history of osteoporosis 
but contain no clinical findings or symptoms related to the 
disease.  Likewise, the remainder of the medical records 
contains no diagnosis of osteoporosis and no symptoms related 
to osteoporosis.  

In conclusion, the Board finds that a preponderance of the 
evidence is against service connection for osteoporosis.  In 
so finding, the Board observes that it remains questionable 
whether the veteran, in fact, has osteoporosis.  The medical 
evidence contains no clear diagnostic finding of the disease.  
Moreover, during the course of the appeal, the veteran has 
had either a remaining ovary or has been on hormone 
replacement therapy.  However, even if the veteran has 
osteoporosis, the record contains no medical evidence that 
links the disease to the service-connected hysterectomy.  The 
record also contains no medical evidence of any symptoms or 
objective findings of disability due to the osteoporosis.  
Accordingly, the Board can identify no basis for an award of 
service connection and the appeal is denied.

II.	Increased Rating 

The veteran alleges that her fibrocystic breast disease is 
more disabling than currently evaluated.  The record shows 
that the RO granted service connection for fibrocystic breast 
disease in a May 1996 rating decision and assigned a 
noncompensable evaluation effective from February 1996.  The 
veteran disagreed with this initial evaluation and the 
present appeal ensued.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify 
various disabilities.  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

When the assignment of an initial rating award is at issue, 
VA must consider all evidence of the veteran's disability as 
is necessary to evaluate the severity from the effective date 
of service connection through the present.  It is not only 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In relation to the present appeal, a VA examination was 
performed in April 1996.  At that time, the veteran 
complained of pain in both breasts on a regular basis, worse 
on the right.  However, the pain had improved since her 
hysterectomy in 1993.  Upon examination, the breasts were 
symmetrical, with no nipple inversion or discharge, no 
dimpling, and no change in contour.  The breasts were very 
tender on palpation.  The breast tissue was very thick and 
fibrous, with some thickened glandular tissue.  Pea-sized 
tender masses were present in both breasts.  A non-tender 
scar was located on the right breast.  The veteran exhibited 
no muscle loss, but had current pain and aching of both 
breasts.  The veteran was diagnosed with history of 
fibrocystic breast disease with residual pain.

At a January 2001 VA examination, the veteran complained of 
breast tenderness, particularly in the lower aspect of the 
left breast.  Physical examination identified smooth oval 
lumps in both breasts under the nipples, with a tender lump 
of the left breast near the junction with the chest wall.  
There was no nipple discharge.  The veteran was diagnosed 
with fibrocystic breast disease which was described as 
unpleasant, but not disabling.

The remainder of the VA and private medical records 
associated with the claims file report no symptoms or 
treatment related to the veteran's fibrocystic breast 
disease.  Specifically, the records of Dr. Lugo show that the 
veteran was followed from October 1997 through January 2001 
for routine gynecological care.  These records include normal 
mammograms and contain no report of symptomatology associated 
with the fibrocystic breast disease.

The veteran's fibrocystic breast disease has been assigned a 
noncompensable schedular evaluation pursuant to 38 C.F.R. 
§ 4.116, Diagnostic Code 7628 (2002).  Under this Diagnostic 
Code, benign neoplasms of the gynecological system or the 
breasts are rated according to the impairment in function of 
the urinary or gynecological systems, or the skin.  

The Board initially notes that neither the veteran nor the 
medical evidence has indicated that any impairments of the 
urinary or gynecological system are associated with the 
veteran's fibrocystic breast disease.  There is no evidence 
that the breast disability has resulted in renal dysfunction, 
voiding dysfunction, urinary frequency dysfunction, 
obstructed voiding, or a urinary tract infection.  Nor is 
there any evidence of it being associated with any of the 
disorders described in 38 C.F.R. § 4.115b.  There is also no 
evidence of the fibrocystic breast disease resulting in any 
of the impairments described under 38 C.F.R. §  4.117 
pertaining to the gynecological system.  In this regard, 
there is no evidence of the veteran undergoing surgery in 
which breast tissue was removed.  See 38 C.F.R. § 4.117, 
Diagnostic Code 7626.  Therefore, evaluation of the 
fibrocystic breast disease under the criteria pertaining to 
genitourinary and gynecological systems is not for 
application in this decision. 

Consequently, the Board will proceed to evaluate the 
veteran's fibrocystic breast disease based on impairment of 
the skin.  In this regard, the Board finds that the most 
closely analogous condition listed under 38 C.F.R. § 4.118 
for ratings of the skin is benign new growths of the skin 
under Diagnostic Code 7819.  Under this Diagnostic Code, the 
veteran's fibrocystic breast disease would be rated under the 
criteria for scars and/or eczema.  Under Diagnostic Code 
7804, superficial scars that are tender and painful on 
objective demonstration warrant a 10 percent evaluation.  

Applying the above criteria to the facts of this case, the 
Board finds that the requirements for a 10 percent evaluation 
have been met.  During both VA examinations, the veteran's 
breasts were tender and painful on objective demonstration.  
Therefore, the veteran's fibrocystic breast disease, 
evaluated by analogy to Diagnostic Code 7804, warrants a 10 
percent evaluation.  Nevertheless, as the fibrocystic breast 
disease is productive of no additional impairment, an 
evaluation higher than 10 percent is not for assignment.  
Accordingly, an evaluation of 10 percent, but no more than 10 
percent, is granted.


ORDER

Service connection for a heart disorder is denied.

Service connection for a back disability is denied.

Service connection for varicose veins is granted.

Service connection for irritable bowel syndrome is denied.

Service connection for osteoporosis is denied.

A 10 percent evaluation for fibrocystic breast disease is 
granted, subject to the criteria governing the payment of 
monetary benefits.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

